      Case 2:21-cv-00110-LMA-KWR Document 20 Filed 05/24/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  CRAIG JOSEPH AUCOIN                                               CIVIL ACTION
  VERSUS                                                            NO. 21-110
  TERREBONNE PARISH SHERIFF’S                                       SECTION “I”(4)
  OFFICE, ET AL.


                                           ORDER

         The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the Chief United States Magistrate Judge, and the objection by

plaintiff, Craig Joseph Aucoin, which is hereby OVERRULED, approves the Partial Report and

Recommendation of the Chief United States Magistrate Judge and adopts it as its opinion in this

matter. Therefore,

         IT IS ORDERED that that plaintiff Craig Joseph Aucoin’s 42 U.S.C. § 1983 claims

against defendants Terrebonne Parish Sheriff’s Office and the Terrebonne Parish Consolidated

Government be DISMISSED WITH PREJUDICE as frivolous and otherwise for failure to state

a claim for which relief can be granted pursuant to 28 U.S.C. § 1915(e), § 1915A and 42 U.S.C. §

1997e.

         IT IS FURTHER ORDERED that Aucoin’s § 1983 claims of medical indifference

against Dr. Richard Haydel be DISMISSED WITH PREJUDICE as frivolous and otherwise for

failure to state a claim for which relief can be granted pursuant to 28 U.S.C. § 1915(e), § 1915A

and 42 U.S.C. § 1997e.

         IT IS FURTHER ORDERED that Aucoin’s § 1983 claims arising from Aucoin’s

temporary sleeping accommodations from February 8-14, 2020, one missed meal on March 17,

2020, ineffective and inconvenient grievance process, challenges to the March 17, 2020
      Case 2:21-cv-00110-LMA-KWR Document 20 Filed 05/24/21 Page 2 of 2




disciplinary violations and 10-day sentence for cursing at Deputy Billiot, and the incomplete

commissary order on December 3, 2020, against defendants, Sheriff Jerry Larpenter, Colonel

Terry Daigre, Sheriff Tim Soignet, Major Bergeron, Warden Rhonda Ledet, Lt. Schwausch, Mr.

Richard “Petie” Neal, Lt. Theriot, Lt. Harris, and Deputy Adam Billiot, be DISMISSED WITH

PREJUDICE as frivolous and otherwise for failure to state a claim for which relief can be granted

pursuant to 28 U.S.C. § 1915(e), § 1915A and 42 U.S.C. § 1997e.

       IT IS FURTHER ORDERED that Aucoin’s remaining § 1983 claims of retaliation for

using the grievance procedure, denial of access to a wheelchair, shower, recreation time, and

assistance to a toilet while in the disciplinary cell beginning March 17, 2020, and denial of access

to his wheelchair which caused his fall on September 3, 2020, and denial of assistance to the toilet

after his fall on September 3, 2020, against remaining defendants, Sheriff Larpenter, Colonel

Daigre, Sheriff Soignet, Major Bergeron, Warden Ledet, Lt. Schwausch, Mr. Neal, Lt. Theriot, Lt.

Harris, and Deputy Billiot, remain REFERRED to Chief Magistrate Judge Karen Wells Roby for

further proceedings.

               New Orleans, Louisiana, this 24th day of May, 2021.




                                                     ____________________________________
                                                              LANCE M. AFRICK
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
